DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed on 10/12/2021 has been entered.  Claims 1 – 39 are now pending.
The rejections of claims 12 and 17 under 35 U.S.C. 112 have been withdrawn in view of the amendments to the claims.
	

Claim Rejections - 35 USC § 102
Claims 1-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Speight et al. (US 2018/0167445 A1) hereinafter “Speight”.
Regarding claim 1:
Speight discloses a method comprising: 
monitoring a backhaul (Fig. 2, 262) between a first station (Fig. 2, 260) and a second station (Fig. 2, 250), the backhaul conveying communications between the first station and the second station (Fig. 2, 262; Para. [0063], “a measurement of conditions in the connection between the edge processing function and cloud computing system”; Para. [0067]), the first station (Fig. 2, 260) providing wireless connectivity to multiple mobile communication devices (Fig. 2, 270, 274, and 278; Para. [0007]);
evaluating an ability of the backhaul to convey the communications (Fig. 6, 640); and 
based on the evaluation, assigning a first portion of multiple network communication layers in a wireless protocol stack to the first station for processing the communications and a second portion of the multiple network communication layers in the wireless protocol stack to the second station for division of functionality between the backend server 250 and edge processing function 260”, “Each interface has a corresponding division of functionality between the backend server 250 and edge processing function 260”. Para. [0063], “the edge processing function 560 and the backend server 550 then adaptively choose the interface level and the appropriate functionality that each must perform … the split of functionality between the edge and cloud devices, and the selection of the appropriate interface between the devices, are variable at different times in dependence on prevailing conditions in the backhaul connection”. Fig. 6, 650-660), the multiple network communication layers in the wireless protocol stack supporting the wireless connectivity to the multiple communication devices (Fig. 3, 330; Para. [0054], “Battery cost of sending data over backhaul … Battery cost of performing edge processing.”)
Regarding claim 2:
Speight further discloses wherein evaluating the backhaul include producing a metric, the metric being a first metric indicating the ability to convey first communications over the backhaul at a first instant in time, the method further comprising: producing a second metric indicating an ability of the backhaul to convey communications at a second instant in time; and based on the second metric, adjusting the split of processing the communication layers between the first station and the second station (Para. [0063], “the split of functionality between the edge and cloud devices, and the selection of the appropriate interface between the devices, are variable at different times in dependence on prevailing conditions in the backhaul connection”; Para. [0072], “In step 650, a corresponding measurement to that in step 630 is made. If the bandwidth and/or latency have changed, for example by crossing a preset threshold, then the method moves to step 660”). 
Regarding claim 3:
Speight further discloses adjusting the split includes: i) assigning a less-than-all portion of the multiple communications layers for processing by the first station for a first duration of time based on 
Regarding claim 4:
Speight further discloses repeatedly monitoring and evaluating a quality of the communications conveyed over the backhaul (Fig. 650); and in response to detecting a degradation in a quality of conveying the communications over the backhaul via the monitoring and evaluating, re-assigning processing of a particular network communication layer of the multiple network communication layers from the first station to the second station (The functional splits shown in TABLE 1 suggest that a lower bandwidth over the backhaul can lead to a functional split of more processing at the edge processing function and less processing at the backend server).
Regarding claim 5:
Speight further discloses wherein the multiple network communication layers are layers in a wireless communication layer hierarchy (Para. [0051], “LTE or 802.11 WiFi”) supporting the wireless connectivity to the multiple communication devices.
Regarding claim 6:
Speight further discloses repeatedly monitoring a quality of the communications conveyed over the backhaul (Fig. 6, 650); and in response to detecting an increase in a quality of conveying the communications over the backhaul, re-assigning processing of a particular network communication layer from the second station to the first station (The functional splits shown in TABLE 1 suggest that a higher bandwidth over the backhaul can lead to a functional split of less processing at the edge processing function and more processing at the backend server).
Regarding claim 7:

Regarding claim 8:
Speight further discloses wherein each of the first station and the second station are configurable to process different portions of the multiple network communication layers (Para. [0034]-[0035], [0039]-[0040], [0077]-[0078]).
Regarding claim 9: 
Speight further discloses a magnitude of a metric generated during the evaluating is based on a latency associated with conveying the communications over the backhaul between the first station and the second station (Para. [0070]; Fig. 6, 630).
Regarding claim 10:
Speight further discloses a magnitude of a metric generated during the evaluating is based on an amount of bandwidth in the backhaul that is available for allocation to communications between the first station and the second station (Para. [0070]; Fig. 6, 630). 
Regarding claim 11:
Speight further discloses the magnitude of a metric generated during the evaluating depends on a combination of latency of transmitting the communications over the backhaul and an amount of bandwidth available for allocation in the backhaul (Para. [0070]; Fig. 6, 630).
Regarding claim 12:
Speight further discloses communicating a request to allocate a first portion of multiple network communication layers to the first station for processing and a second portion of the multiple network communication layers to the second station for processing (Para. [0031], “Arrow 212 indicates that these overall goals are provided as an input to an assessment module 220”); and in response to 
Regarding claim 13:
Speight discloses a method comprising: in accordance with a split of multiple processing layers in a wireless communication protocol stack (Fig. 2, 290), allocating communication layer processing resources to a first station (Fig. 2,  260) and a second station (Fig. 2, 250) in communication with each other over a communication link (Fig. 2, 262; Para. [0007], [0032]-[0033], “division of functionality between the backend server 250 and edge processing function 260”, “Each interface has a corresponding division of functionality between the backend server 250 and edge processing function 260”); 
dynamically adjusting the split of multiple processing layers in the wireless communication protocol stack between the first station and the second station; and adjusting the allocation of communication layer processing resources to accommodate the adjusted split of the multiple processing layers in the wireless communication protocol stack (Para. [0035]-[0036], [0072] and [0073]; Fig. 6, 650-660).
Regarding claim 14:
Speight further discloses both the first station and the second station support execution of a first processing layer in the wireless protocol stack (Para. [0040]); and wherein dynamically adjusting the split of the multiple processing layers includes: i) initially assigning, for a first duration of time, the first processing layer in the wireless protocol stack for execution via resources associated with the first station (Fig. 6, 640); and ii) as specified by the adjusted split, re-assigning, for a second duration of time, the first processing layer for execution by resources associated with the second station (Fig. 6, 660).
Regarding claim 15:

Regarding claim 16:
Speight further discloses wherein dynamically adjusting the split of multiple processing layers allocated between the first station and the second includes: initially allocating a particular communication processing layer of the multiple processing layers to the first station (Fig. 6, 640); and in response to a change in a quality of the communication link, re-assigning processing of the particular communication processing layer from the first station to the second station (Fig. 6, 650 and 660)
	Regarding claim 17:
Speight further discloses wherein the ability to communicate over the communication link depends on a combination of latency of conveying communications over the communication link and an amount of bandwidth in the communication link available for allocation (Fig. 6, 650).
Regarding claims 18-28:
Claims 18-28 are directed to claim features similar to those of claims 1-11.   Same portions of the prior art and rationales set forth in the rejections of claims 1-11 also apply to claims 18-28 respectively. 
	Regarding claim 29:
Speight discloses a computer-readable storage hardware having instructions stored thereon (Para. [0088]), the instructions, when carried out by computer processor hardware, cause the computer processor hardware to: monitor a communication link between a first station and a second station, the 
Regarding claim 30:
Speight further discloses the method as in claim 1, wherein the communications conveyed over the backhaul include data packets, the multiple network communication layers in the wireless protocol stack supporting processing of the data packets (Para. [0006] and [0009], data from sensor device are sent to the backend server over the backhaul).
		
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Speight et al. (US 2018/0167445 A1).
	Regarding claim 34:
	Speight discloses the communications include upstream communications conveyed from the first wireless station to the second wireless station (Para. [0006] and [0009], data from sensor device are sent to the backend server over the backhaul).
Speight does not disclose the communications include downstream communications conveyed from the second wireless station to the first wireless station.  However, methods of both upstream and downstream communication over a backhaul connection is well known in the art.  It would have been obvious to one ordinary skilled in the art to modify the system of Speight so that the communications include downstream communications conveyed from the second wireless station to the first wireless station for the purpose of sending control signals from the backend server to the sensor devices in order to control the operations of the sensor devices. 
 
Allowable Subject Matter
Claims 31-33, and 35-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of a new ground of rejection necessitated by the amendment to the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO HUI A ZHU/Primary Examiner, Art Unit 2465